IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

STEPHAN SCHUERMANN,                     NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D17-1185

JUBILIE ANQUI,

     Respondent.
___________________________/

Opinion filed April 17, 2017.

Petition for Writ of Prohibition -- Original Jurisdiction.

Stephan Schuermann, pro se, Petitioner.

No appearance for Respondent.




PER CURIAM.

      The petition for writ of prohibition is denied on the merits.

ROWE, OSTERHAUS, and WINOKUR, JJ., CONCUR.